Title: From Thomas Jefferson to John Jay, 11 August 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 11. 1786.

Since the date of my last, which was of July 8. I have been honoured with the receipt of yours of June 16. I am to thank you  on the part of the minister of Geneva for the intelligence it contained on the subject of Gallatin, whose relations will be relieved by the receipt of it.
The inclosed intelligence relative to the instructions of the court of London to Sr. Guy Carleton come to me thro’ the Count de la Touche and Marquis de la Fayette. De la Touche is a Director under the Marechal de Castries Minister for the Marine department, and possibly receives this intelligence from him, and he from their ambassador at London. Possibly too it might be fabricated here. Yet weighing the characters of the ministers of St. James’s and Versailles, I think the former more capable of giving such instructions, than the latter of fabricating them for the small purposes it could answer.
The gazette of France of July 28. announces the arrival of Peyrouse at Brazil, that he was to touch at Otaheité, and proceed to California, and still further Northwardly. This paper, as you well know, gives out such facts as the court are willing the world should be possessed of. The presumption is therefore that they will make an establishment of some sort on the North-west coast of America.
I trouble you with the copy of a letter from Schweighauser and Dobreé, on a subject with which I am quite unacquainted. Their letter to Congress of Nov. 30. 1780. gives their state of the matter. How far it be true and just can probably be ascertained by Doctr. Franklin, Doctr. Lee and other gentlemen now in America. I shall be glad to be honoured with the commands of Congress on this subject. I have enquired into the state of the arms mentioned in their letter to me. The principal articles were about 30,000 bayonets, 50,000 gunlocks, 30 cases of arms, 22 cases of sabres, and some other things of little consequence. The quai at Nantes having been overflowed by the river Loire, the greatest part of these arms were under water, and are now, as I am informed, a solid mass of rust, not worth the expence of throwing them out of the warehouse, much less that of storage. Were not their want of value a sufficient reason against reclaiming the property of these arms, it rests with Congress to decide whether other reasons are not opposed to this reclamation. They were the property of a sovereign body, they were seized by an individual, taken cognizance of by a court of justice, and refused, or at least not restored by the sovereign within whose state they had been arrested. These are circumstances which have been mentioned to me. Doctr. Franklin however will be able to inform Congress with precision as to what  passed on this subject. If the information I have received be any thing like the truth, the discussion of this matter can only be with the court of Versailles, it would be very delicate, and could have but one of two objects; either to recover the arms, which are not worth receiving, or to satisfy us on the point of honour. Congress will judge how far the latter may be worth pursuing against a particular ally, and under actual circumstances. An instance too of acquiescence, on our part, under a wrong, rather than disturb our friendship by altercations, may have it’s value in some future case. However I shall be ready to do in this what Congress shall be pleased to direct.
I inclose the dispatches relative to the Barbary negociations received since my last. It is painful to me to overwhelm Congress and yourself continually with these voluminous papers. But I have no right to suppress any part of them, and it is one of those cases, where for a want of well digested information, we must be contented to examine a great deal of rubbish in order to find a little good matter.
The gazettes of Leyden and France to the present date accompany this, which for want of direct and safe opportunities I am obliged to send by an American gentleman by the way of London. The irregularity of the French packets has diverted elsewhere the tide of passengers who used to furnish me occasions of writing to you, without permitting my letters to go through the post-office. So that when the packets go now, I can seldom write by them. I have the honour to be with sentiments of the highest esteem and respect, Sir, your most obedient & most humble servt.,

Th: Jefferson

